Title: From Thomas Jefferson to John Peter Gabriel Muhlenberg, 21 April 1805
From: Jefferson, Thomas
To: Muhlenberg, John Peter Gabriel


                  
                     Washington Apr. 21. 05.
                  
                  Th: Jefferson presents his respects to Genl Muhlenberg, and not knowing, but from the letter of mr Cathalan, that there are such merchants at Philadelphia as Hughes & Allen he takes the liberty of putting a letter to them under cover to Genl. Muhlenberg of whom he asks the favor to have the letter delivered if there be such persons & if not to inform him of it.
               